Citation Nr: 1639701	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-26 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  When the case was previously before the Board in June 2015 it was remanded for additional development.


FINDING OF FACT

Hepatitis C was not shown in service or for years thereafter, and the most probative evidence fails to link the Veteran's current hepatitis C to any incident of his active service.

CONCLUSION OF LAW

The requirements for establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, post-service private and VA medical records, Social Security Administration (SSA) disability benefits records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  The Veteran's service personnel records and relevant additional        VA and private records were obtained and associated with the claims folder, including the February 2012 treatment records of the liver transplant at Virginia Commonwealth Hospital (VCH).  The SSA records were also obtained.  The record reflects that VA treatment records dating back prior to 2002 were not available.  The Veteran was notified of such in October 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Legal Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection for a disability that is a result of a claimant's own abuse  of alcohol or drugs is precluded for purposes of all VA compensation benefits for claims filed after October 31, 1990.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(m)-(n), 3.301.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need   to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he contracted hepatitis C during his military service, specifically from an inoculation administered via an air gun injector.  The service treatment records reflect that he was inoculated in July and August 1974, shortly after entering the service.  The records are silent, however, as to how the Veteran was inoculated. 

The Veteran's service treatment records are negative for any complaints of, or treatment for, hepatitis or gastrointestinal symptoms.  His September 1975 separation examination reflects a normal clinical evaluation for all pertinent systems.  All laboratory work was listed as normal.  His report of medical history reflects no relevant complaints, and he denied jaundice, hepatitis, and stomach, liver, or intestinal trouble. 

VA and private medical records reflect a diagnosis of hepatitis C.  A February   2004 VA treatment record reflects the Veteran was hepatitis C positive.  It was noted at that time that the Veteran's risk factors include IV drug use one time with his brother who subsequently died of cirrhosis, a tattoo, heavy alcohol use, and unprotected sex.  It was noted he quit drinking in March 2003 when told of his hepatitis C results. 

The Veteran filed his claim for service connection for hepatitis C in August 2009.

A December 2009 VA examination report indicates that the Veteran felt that the date of onset was in 1974.  It was noted that the hepatitis C was diagnosed in 2000.  It was further noted that the Veteran drank moderately in the past but quit since his hepatitis C diagnosis.  It was noted that he had gotten a tattoo before service.  He denied sharing toothbrushes, blood exposure, intranasal cocaine use, IV drug use, high risk sexual practices, repeated body piercing, sharing shaving razors.  He reported being in jail twice over the weekend.  There is no history of organ transplant or blood transfusion.  Regarding whether the Veteran's hepatitis C is   due to air gun injection in service, the examiner stated that an opinion could not     be provided without resort to speculation.  The examiner reasoned that the     opinion is based on medical literature review, medical record review and clinical experience.  The examiner stated that while medical literal states that transmission of hepatitis C by air gun injectors is a theoretical possibility, there is no objective evidence that the use of air gun injections for immunizations does or has transmitted hepatitis C.  However, it is known for certain that IV drug use transmits hepatitis C, and that multiple sexual partners, tattoos, as well as jail time are high risk factors for hepatitis C.  The examiner concluded that there is no objective evidence to conclude that air gun injection immunizations caused the Veteran to contract hepatitis C, rather than his other high risk factors.  

A March 2012 VA treatment record reflects that the Veteran was a heavy drinker until he was diagnosed with hepatitis C and that he did drugs in his youth.  An April 2012 Virginia Commonwealth University (VCU) Health System medical record notes that the Veteran underwent a liver transplant in March 2012 for end stage liver disease secondary to hepatitis C and alcoholic cirrhosis.  

The record reflects that the Veteran was first diagnosed with hepatitis C more than two decades after separation from service.  Accordingly, competent evidence of a nexus between his current condition and service is necessary to support the claim.  However, the preponderance of the competent, credible, and probative evidence is against a finding that the Veteran's hepatitis C is related to service. 

In a November 2015 brief to the Board, the appellant's representative cites VBA Fast Letter 04-13, which states that it is "biologically plausible" to become infected with the hepatitis C virus through the air gun injectors once used to inoculate servicemen.  The Veteran maintains that, due to an absence of risk factors post-service, it is a reasonable assumption that the hepatitis C virus was transmitted to the Veteran through an air gun injection.  The Board finds this argument unpersuasive. 

The Veteran's mere allegation of transmission via air gun inoculation in service      is too speculative to form the basis for service connection.  The Veteran is competent to relate possible symptoms such as abdominal pain, nausea and vomiting.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnoses or causation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds that hepatitis C is not the type of disability for which a lay person is competent to diagnose or provide an etiology.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Moreover, the only medical opinion of record is essentially against the claim.  The December 2009   VA examiner indicated that while it is theoretically possible to transmit hepatitis C through the use of air gun injections, there is no objective evidence that hepatitis C is transmitted this way.  The examiner actually indicated that the Veteran's other risk factors, which he acknowledged in a February 2004 VA treatment record, are more likely to have resulted in his hepatitis C.

The Board finds that the examination and opinion are adequate because they were based on an examination of the Veteran, to include discussion of his complaints  and symptoms.  While the opinion states that the issue of hepatitis C being due to air gun inoculations cannot be resolved without resort to speculation, the examiner expressed that the Veteran's other risk factors were more likely to have resulted     in his hepatitis C than the theory that he contracted it through air gun injections      in service, and the examiner cited to medical literature explaining that air gun injections have not been objectively proven to transmit hepatitis C.  Therefore, the Board concludes that the examiner provided an adequate rationale predicated on a thorough review of the claims file and based on medical literature, and as such, the examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record linking the Veteran's hepatitis C to his service. 

The Board acknowledges that at the Board hearing the Veteran denied any risk factors other than his tattoo.  However, such testimony is inconsistent with statements made to a treating provider in 2004, which noted various other risk factors, including one-time IV drug use.  It was not until after he filed his claim in August 2009 that he denied risk factors other than vaccinations in service.  Indeed,  he initially denied having a tattoo in an August 14, 2009 statement.  Based on these inconsistencies in the lay evidence of record, the Board finds the statements made by the Veteran while receiving medical treatment years prior to his claim for benefits are significantly more probative and credible than those made during pursuit of his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Based on the foregoing, the Board finds that the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for hepatitis C is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


